ACCEPTED
                                                                                03-15-00591-CV
                                                                                        8425003
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          12/31/2015 2:08:01 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                        No. 03-15-00591-CV

                                                               FILED IN
                                                        3rd COURT OF APPEALS
                    In the Third Court of Appeals            AUSTIN, TEXAS
                            Austin, Texas               12/31/2015 2:08:01 PM
                                                            JEFFREY D. KYLE
                                                                 Clerk

THE CITY OF AUSTIN FIREFIGHTERS AND POLICE OFFICERS’ CIVIL
 SERVICE COMMISSION, DIRECTOR MARK WASHINGTON, CHIEF
     ARTURO ACEVEDO AND THE CITY OF AUSTIN, TEXAS
                    Defendants – Appellants

                                  v.

                     WILLIAM M. STEWART
                       Plaintiff - Appellee


             Appeal from Cause No. D-1-GN-13-003351
         98th Judicial District Court of Travis County, Texas


       UNOPPOSED MOTION FOR EXTENSION OF TIME
           TO FILE APPELLANT’S REPLY BRIEF


                      RESPECTFULLY SUBMITTED,
                      ANNE L. MORGAN, CITY ATTORNEY
                      MEGHAN L. RILEY, CHIEF, LITIGATION
                      CHRIS EDWARDS
                      Assistant City Attorney
                      State Bar No. 00789276
                      City of Austin-Law Department
                      P. O. Box 1546
                      Austin, Texas 78767-1546
                      Telephone: (512) 974-2419
                      Facsimile: (512) 974-1311
                      COUNSEL FOR DEFENDANT - APPELLANT
TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant the City of Austin asks the Court to extend the time to file

Appellant’s Reply Brief pursuant to Rule 10.5(b), Texas Rules of Appellate

Procedure, and in support respectfully shows:

      1.     This motion is filed within the 15-day time period to file a motion to

extend the time to file Appellant’s Reply Brief, as required by Texas Rule of

Appellate Procedure 6.6.

      2.     All parties have agreed to this motion.

      3.     Appellant’s Reply Brief presently is due on January 4, 2016,

occasioned by one agreed extension of time to file Appellees’ Brief which was

granted.

      4.     This extension is necessary for Appellants due to the extension

granted Appellees which changed the briefing schedule to conflict with other

deadlines and the holidays.

      5.     Appellant would show that its counsel’s case load and work

requirements have been extremely heavy, along with the holidays, Appellant’s

counsel reasonably needs such an extension so that Appellant’s counsel may have

sufficient time to prepare a meaningful reply.

      6.     This is the first extension requested. Appellant’s counsel requires

additional time to prepare Appellant’s Reply Brief herein and therefore requests


                                         2
the same extension granted Appellees, a fifteen (15) day extension to file

Appellant’s Reply Brief on January 19, 2016.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed Motion to Extend Time to file Appellant’s Reply Brief until January

19, 2016 and grant Appellant all such other relief to which it may be entitled.

                                RESPECTFULLY SUBMITTED,

                                ANNE L. MORGAN, CITY ATTORNEY
                                MEGHAN L. RILEY, CHIEF, LITIGATION

                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Assistant City Attorney
                                State Bar No. 00789276
                                Chris.edwards@austintexas.gov
                                City of Austin-Law Department
                                P. O. Box 1546
                                Austin, Texas 78767-1546
                                Telephone: (512) 974-2419
                                Facsimile: (512) 974-1311

                                COUNSEL FOR DEFENDANT - APPELLANT

                      CERTIFICATE OF CONFERENCE

      This is to certify that I conferred with opposing counsel Matt Bachop on

December 31, 2015, who agreed to the extension.

                                 /s/ Chris Edwards
                                CHRIS EDWARDS



                                          3
                             CERTIFICATE OF SERVICE

      This is to certify that I served a copy of the foregoing on all parties, or their

attorneys of record, in compliance with the Rules of Appellate Procedure, this 31st

day of December, 2015.

B. Craig Deats
State Bar No.05703700
cdeats@ddollaw.com
Matt Bachop
State Bar No.24055127
mbachop@ddollaw.com
DEATS, DURST & OWEN, P.L.L.C.
1204 San Antonio Street, Suite 203
Austin, TX 78701
Telephone: (512) 474-6200
Facsimile: (512) 474-7896

COUNSEL FOR PLAINTIFF - APPELLEE



                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Counsel for Defendant – Appellant




                                          4